El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El demandante presentó en el tribunal inferior un me morándum de costas en el que reclama $600 por honora-rios de su abogado. El demandado impugnó esa partida por excesiva, la corte la rebajó a $500 y entonces ambas partes apelaron esa resolución, el demandado porque cree todavía excesivos los $500 y el demandante por la rebaja hecha en su reclamación.
Según la exposición del caso para esta apelación, en la demanda se reclamó el pago de $2,000 de capital de un prés • tamo más $872,22 por intereses hasta el 21 de septiembre de 1921 y los que se devengaran posteriormente. Fué de-sestimada una excepción que los demandados opusieron a la demanda y entonces contestaron la demanda aceptando unos hechos, negado otros, alegaron materia nueva de de-fensa en lo referente al pago de intereses y pidieron que se declarara sin lugar la demanda. En los alegatos se dice que los demandados contestaron la demanda reconociendo la deuda pero negando el pago de intereses durante cierto tiempo. Se celebró un juicio en el que se practicaron prue-bas, y el caso fué sometido por alegatos, habiendo presen tado el suyo el demandante, y recayó sentencia a su favor. Después el demandante pidió y obtuvo el embargo de bienes de los demandados. En definitiva la sentencia por capital e intereses hasta el 21 de febrero de 1923 ascendió a $3,157.24. '
En vista de esas actuaciones no podemos llegar a la con-*26elusion de que el tribunal inferior apreciara erróneamente la cuantía de los honorarios en la cantidad que fijó, y deben ser declarados sin lugar los dos recursos interpuestos y con-firmarse la resolución apelada.

Sin lugar los dos recursos y confirmada la resolución apelada.

Jueces concurentes: Sres. Presidente del Toro y Asocia-dos Wolf, Hutchison y Franco Soto.